DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 03 June 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahal et al. (U.S. Pub. 2014/0252520) in view of Losee et al. (U.S. Patent 7,372,009).
Claim 1:  Dahal et al. discloses a method comprising:
fabricating a radiation-detecting structure (400; Fig. 4F, paragraph 60), the fabricating comprising:
providing a substrate (402; Fig. 4A; paragraph 60), the substrate (402) comprising at least one trench (416; Fig. 4B; paragraph 63) defined by a first sidewall (left sidewall) and a second sidewall (right sidewall) extending into the substrate (402) from an upper surface thereof, the at least one trench (416) having a width (diameter; Fig. 4B, paragraph 64) measured between the first sidewall (left sidewall) and the second sidewall (right sidewall) and a vertical height (depth; Fig. 4B, paragraph 64) measured along the first sidewall (left sidewall) and the second sidewall (right sidewall), the first and second sidewalls (left and right sidewalls, respectively) each having at least one vertical (111) surface patterned thereon (paragraph 54); and
forming a radiation-responsive semiconductor material layer (426; Fig. 4E paragraph 69) from both first sidewall (left sidewall) and the second sidewall (right sidewall) of the at least one trench (416) of the substrate (402), the radiation-responsive semiconductor layer (426) having a vertical thickness (vertical thickness of 426 in the cavity) that is at least five times greater than the width (diameter) of the at least one trench (416) (paragraph 64); and
providing a first contact structure (427; Fig. 4F; paragraph 72) above the substrate (402) and a second contact structure (428; Fig. 4F; paragraph 72) below the substrate (402), the first contact structure (427) being positioned over the at least one trench (416) and spanning at least the width of the at least one trench (416), the first and second contact structures (427 and 428, respectively) being in electrical contact with the radiation-responsive semiconductor material layer (426) and facilitating detecting the incident radiation by collecting the charge carriers generated within the radiation-responsive semiconductor material layer (426) due to the incident radiation;
wherein the radiation-responsive semiconductor material layer (426) comprises a layer of boron nitride (paragraph 69), the boron nitride layer having an a-axis (vertical axis) aligned parallel to the one vertical (111) surface of the first sidewall (left sidewall) and the second sidewall (right sidewall) of the trench (416) of the substrate (402).
Dahal et al. appears not to explicitly disclose epitaxially forming the radiation-responsive semiconductor material layer, and the radiation-responsive semiconductor material layer comprises hexagonal boron nitride.
Losee et al., however, discloses epitaxial growth is a suitable method to a radiation-responsive semiconductor material layer (column 3, line 50 – column 4, line 13), and hexagonal boron nitride is a suitable material for a radiation-responsive semiconductor material layer (column 3, line 50 – column 4, line 13).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Dahal et al. with the disclosure of Losee et al. to have epitaxially formed the radiation-responsive semiconductor material layer, and made the radiation-responsive semiconductor material layer comprise hexagonal boron nitride because the selection of a known method and a known material based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).  Dahal et al. in view of Losee et al. would therefore disclose epitaxially forming comprises forming the hexagonal boron nitride layer.
Applicant’s specification discloses hexagonal boron nitride is a material that is responsive to incident radiation by generating and collecting charge carriers therein (paragraph 33).  Since Dahal et al. in view of Losee et al. discloses the radiation-responsive semiconductor material layer comprises a layer of hexagonal boron nitride, Dahal et al. in view of Losee et al. would therefore disclose the radiation-responsive semiconductor material layer being responsive to incident radiation by generating charge carriers therein.
Claim 2:  Dahal et al. in view of Losee et al. the method of claim 1 and further discloses the epitaxially forming (column 3, line 50 – column 4, line 13 of Losee et al.) comprising forming the radiation-responsive semiconductor material layer (426 of Dahal et al.) with a sidewall-aligned crystal axis ((111); paragraph 54 of Dahal et al.) aligned parallel to the first sidewall and the second sidewall of the at least one trench (416 of Dahal et al.) of the substrate (402 of Dahal et al.).  Applicant’s specification discloses the (111) surfaces of the trench achieves alignment of the high mobility crystal axis, which allows greater sensitivity of a radiation detector (paragraph 66).  Since Dahal et al. discloses the sidewalls of the at least one trench (416) have (111) surfaces, Dahal et al. in view of Losee et al. would therefore disclose a mobility of the charge carriers along the sidewall-aligned crystal axis of the radiation-responsive semiconductor material layer is greater than another mobility of the charge carriers along another crystal axis thereof, the greater mobility of the charge carriers along the sidewall-aligned crystal axis of the radiation-responsive semiconductor material layer facilitating detection of the incident radiation.
Claim 3:  The recitation “the at least one vertical (111) surface of the substrate facilitates crystalline alignment of the radiation-responsive semiconductor material layer therewith” has been considered and determined to be functional language, making the claim scope not distinguish over a vertical (111) surface of the substrate capable of the functional language.  See M.P.E.P. § 2114, and precedents cited therein.  Since Dahal et al. discloses the at least one vertical (111) surface of the substrate (paragraph 54), the at least one vertical (111) surface of the substrate of Dahal et al. would be capable of the functional language.
Claim 5:  Dahal et al. in view of Losee et al. discloses the method of claim 1 and Dahal et al. further discloses the providing comprises:
providing the substrate (402) with the upper surface thereof comprising a (110) surface (paragraph 60); and
anisotropically etching (paragraph 63) the substrate (402) from the (110) surface thereof to form the at least one trench (416) with the first sidewall (left sidewall) and the second sidewall (right sidewall) with the at least one vertical (111) surface (paragraph 54).
The recitation “the at least one vertical (111) surface of the substrate facilitates crystalline alignment of the radiation-responsive semiconductor material layer within the at least on trench” has been considered and determined to be functional language, making the claim scope not distinguish over a vertical (111) surface of the substrate capable of the functional language.  See M.P.E.P. § 2114, and precedents cited therein.  Since Dahal et al. discloses the at least one vertical (111) surface of the substrate (paragraph 54), the at least one vertical (111) surface of the substrate of Dahal et al. would be capable of the functional language.
Claim 8:  Dahal et al. in view of Losee et al. discloses the method of claim 1 and further discloses the first sidewall (left sidewall of Dahal et al.) is disposed in opposing relation to the second sidewall (right sidewall of Dahal et al.), and the epitaxially forming (column 3, line 50 – column 4, line 13 of Losee et al.) further comprises filling the at least one trench (416 of Dahal et al.) with the radiation-responsive semiconductor material layer (426 of Dahal et al.), with the first and second sidewalls (left and right sidewalls of Dahal et al., respectively) of the at least one trench (416 of Dahal et al.) confining the radiation-responsive semiconductor material layer (426 of Dahal et al.) therein.
Claim 11:  Dahal et al. in view of Losee et al. discloses the method of claim 1 and further discloses the epitaxially forming (column 3, line 50 – column 4, line 13 of Losee et al.) comprises providing a conformal buffer layer (422 of Dahal et al.) over the first sidewall (left sidewall of Dahal et al.) and the second sidewall (right sidewall of Dahal et al.) of the at least one trench (416 of Dahal et al.), the conformal buffer layer (422 of Dahal et al.) inhibiting chemical reaction of the substrate (412 of Dahal et al.) and the radiation-responsive semiconductor material layer (426 of Dahal et al.) within the substrate (402 of Dahal et al.) during the epitaxially forming.
Claim 12:  Dahal et al. in view of Losee et al. discloses the method of claim 1 and Dahal et al. further discloses the radiation-detecting structure (400) comprises a neutron-detecting structure (paragraph 60) and the radiation-responsive semiconductor material layer (426) comprises a neutron-responsive semiconductor material layer (426) (paragraph 69).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahal et al. in view of Losee et al. as applied to claim 1 above, and further in view of Quick et al. (U.S. Pub. 2014/0027775).
Claim 9:  Dahal et al. in view of Losee et al. discloses all the limitations of claim 1.  
Dahal et al. in view of Losee et al. appears not to explicitly disclose the epitaxially forming comprises providing pulses of a precursor gas within the at least one trench, the precursor gas comprising the radiation-responsive semiconductor material, wherein the pulses of the precursor gas facilitate growth and crystallization of the radiation-responsive semiconductor material layer along the first sidewall (left sidewall) and the second sidewall (right sidewall) of the at least one trench.
Quick et al., however, discloses providing pulses (pulses; paragraphs 10, 15, 18 and 19) of a precursor gas (precursors; paragraphs 10, 15, 18 and 19), the precursor gas (precursors) comprising elements of the desired layer (paragraphs 10, 15, 18 and 19), and the pulses precursor gas facilitate growth and crystallization of the desired layer, in order to form desired layer as an epitaxial layer (paragraphs 10, 15, 18 and 19).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Dahal et al. in view of Losee et al. with the disclosure of Quick et al. to have provided pulses of a precursor gas, the precursor gas comprising elements of the desired layer, the pulses precursor gas facilitate growth and crystallization of the desired layer, in order to form the desired layer as an epitaxial layer.  Dahal et al. in view of Losee et al. in view of Quick et al. would therefore disclose providing pulses of a precursor gas within the at least one trench, the precursor gas comprising the radiation-responsive semiconductor material, wherein the pulses of the precursor gas facilitate growth and crystallization of the radiation-responsive semiconductor material layer along the first sidewall (left sidewall) and the second sidewall (right sidewall) of the at least one trench.

Claims 6, 23-26, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahal et al. (U.S. Pub. 2014/0252520) in view of Dowben et al. (U.S. Pub. 2013/0009262) in view of Losee et al. (U.S. Patent 7,372,009).
Claim 6:  Dahal et al. discloses a method comprising:
fabricating a radiation-detecting structure (400; Fig. 4F, paragraph 60), the fabricating comprising:
providing a substrate (402; Fig. 4A; paragraph 60), the substrate (402) comprising at least one trench (416; Fig. 4B; paragraph 63) defined by a first sidewall (left sidewall) and a second sidewall (right sidewall) extending into the substrate (402) from an upper surface thereof, the at least one trench (416) having a width (diameter; Fig. 4B, paragraph 64) measured between the first sidewall (left sidewall) and the second sidewall (right sidewall) and a vertical height (depth; Fig. 4B, paragraph 64) measured along the first sidewall (left sidewall) and the second sidewall (right sidewall), the first and second sidewalls (left and right sidewalls, respectively) each having at least one vertical (111) surface patterned thereon (paragraph 54); and
forming a radiation-responsive semiconductor material layer (426; Fig. 4E paragraph 69) from both first sidewall (left sidewall) and the second sidewall (right sidewall) of the at least one trench (416) of the substrate (402), the radiation-responsive semiconductor layer (426) having a vertical thickness (vertical thickness of 426 in the cavity) that is at least five times greater than the width (diameter) of the at least one trench (416) (paragraph 64); and
providing a first contact structure (427; Fig. 4F; paragraph 72) above the substrate (402) and a second contact structure (428; Fig. 4F; paragraph 72) below the substrate (402), the first contact structure (427) being positioned over the at least one trench (416) and spanning at least the width of the at least one trench (416), the first and second contact structures (427 and 428, respectively) being in electrical contact with the radiation-responsive semiconductor material layer (426) and facilitating detecting the incident radiation by collecting the charge carriers generated within the radiation-responsive semiconductor material layer (426) due to the incident radiation;
wherein the radiation-responsive semiconductor material layer (426) has an a-axis (vertical axis) thereof aligned parallel to at least one vertical (111) surface of the first sidewall (left sidewall) and the second sidewall (right sidewall) of the trench (416) of the substrate (402).
Dahal et al. appears not to explicitly disclose the radiation-responsive semiconductor material layer includes n-type dopants or p-type dopants, and the n-type or p-type dopants increasing an amount of the charge carriers to facilitate detection of the incident radiation.
Dowben et al., however, discloses the radiation-responsive semiconductor material layer including n-type dopants or p-type dopants in order to detect neutrons (paragraph 37).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Dahal et al. with the disclosure of Dowben et al. to have made the radiation-responsive semiconductor material layer include n-type dopants or p-type dopants in order to detect neutrons.  Since Applicant’s specification discloses the n-type or p-type dopants increasing an amount of the charge carriers to facilitate detection of the incident radiation (paragraph 9), Dahal et al. in view of Dowben et al. would disclose the n-type or p-type dopants increasing an amount of the charge carriers to facilitate detection of the incident radiation.
Dahal et al. in view of Dowben et al. appears not to explicitly disclose epitaxially forming the radiation-responsive semiconductor material layer, and the epitaxially forming comprises forming the radiation-responsive semiconductor material layer including n-type dopants or p-type dopants.
Losee et al., however, discloses epitaxial growth is a suitable method to a radiation-responsive semiconductor material layer (column 3, line 50 – column 4, line 13).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Dahal et al. in view of Dowben et al. with the disclosure of Losee et al. to have epitaxially formed the radiation-responsive semiconductor material layer because the selection of a known method and a known material based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).  Dahal et al. in view of Dowben et al. in view of Losee et al. would therefore disclose epitaxially forming comprises forming the hexagonal boron nitride layer epitaxially forming the radiation-responsive semiconductor material layer, and the epitaxially forming comprises forming the radiation-responsive semiconductor material layer including n-type dopants or p-type dopants.
Claim 23:  Dahal et al. in view of Dowben et al. in view of Losee et al. the method of claim 6 and further discloses the epitaxially forming (column 3, line 50 – column 4, line 13 of Losee et al.) comprising forming the radiation-responsive semiconductor material layer (426 of Dahal et al.) with a sidewall-aligned crystal axis ((111); paragraph 54 of Dahal et al.) aligned parallel to the first sidewall and the second sidewall of the at least one trench (416 of Dahal et al.) of the substrate (402 of Dahal et al.).  Applicant’s specification discloses the (111) surfaces of the trench achieves alignment of the high mobility crystal axis, which allows greater sensitivity of a radiation detector (paragraph 66).  Since Dahal et al. discloses the sidewalls of the at least one trench (416) have (111) surfaces, Dahal et al. in view of Losee et al. would therefore disclose a mobility of the charge carriers along the sidewall-aligned crystal axis of the radiation-responsive semiconductor material layer is greater than another mobility of the charge carriers along another crystal axis thereof, the greater mobility of the charge carriers along the sidewall-aligned crystal axis of the radiation-responsive semiconductor material layer facilitating detection of the incident radiation.  
Claim 24:  The recitation “the at least one vertical (111) surface of the substrate facilitates crystalline alignment of the radiation-responsive semiconductor material layer therewith” has been considered and determined to be functional language, making the claim scope not distinguish over a vertical (111) surface of the substrate capable of the functional language.  See M.P.E.P. § 2114, and precedents cited therein.  Since Dahal et al. discloses the at least one vertical (111) surface of the substrate (paragraph 54), the at least one vertical (111) surface of the substrate of Dahal et al. would be capable of the functional language.
Claim 25:  Dahal et al. in view of Dowben in view of Losee et al. discloses the method of claim 6 and Dahal et al. further discloses the providing comprises:
providing the substrate (402) with the upper surface thereof comprising a (110) surface (paragraph 60); and
anisotropically etching (paragraph 63) the substrate (402) from the (110) surface thereof to form the at least one trench (416) with the first sidewall (left sidewall) and the second sidewall (right sidewall) with the at least one vertical (111) surface (paragraph 54).
The recitation “the at least one vertical (111) surface of the substrate facilitates crystalline alignment of the radiation-responsive semiconductor material layer within the at least on trench” has been considered and determined to be functional language, making the claim scope not distinguish over a vertical (111) surface of the substrate capable of the functional language.  See M.P.E.P. § 2114, and precedents cited therein.  Since Dahal et al. discloses the at least one vertical (111) surface of the substrate (paragraph 54), the at least one vertical (111) surface of the substrate of Dahal et al. would be capable of the functional language.
Claim 26:  Dahal et al. in view of Dowben in view of Losee et al. discloses the method of claim 6 and further discloses the first sidewall (left sidewall of Dahal et al.) is disposed in opposing relation to the second sidewall (right sidewall of Dahal et al.), and the epitaxially forming (column 3, line 50 – column 4, line 13 of Losee et al.) further comprises filling the at least one trench (416 of Dahal et al.) with the radiation-responsive semiconductor material layer (426 of Dahal et al.), with the first and second sidewalls (left and right sidewalls of Dahal et al., respectively) of the at least one trench (416 of Dahal et al.) confining the radiation-responsive semiconductor material layer (426 of Dahal et al.) therein.
Claim 28:  Dahal et al. in view of Dowben in view of Losee et al. discloses the method of claim 6 and further discloses the epitaxially forming (column 3, line 50 – column 4, line 13 of Losee et al.) comprises providing a conformal buffer layer (422 of Dahal et al.) over the first sidewall (left sidewall of Dahal et al.) and the second sidewall (right sidewall of Dahal et al.) of the at least one trench (416 of Dahal et al.), the conformal buffer layer (422 of Dahal et al.) inhibiting chemical reaction of the substrate (412 of Dahal et al.) and the radiation-responsive semiconductor material layer (426 of Dahal et al.) within the substrate (402 of Dahal et al.) during the epitaxially forming.
Claim 29:  Dahal et al. in view of Dowben in view of Losee et al. discloses the method of claim 6 and Dahal et al. further discloses the radiation-detecting structure (400) comprises a neutron-detecting structure (paragraph 60) and the radiation-responsive semiconductor material layer (426) comprises a neutron-responsive semiconductor material layer (426) (paragraph 69).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahal et al. in view of Dowben in view of Losee et al. as applied to claim 6 above, and further in view of Quick et al. (U.S. Pub. 2014/0027775).
Claim 27:  Dahal et al. in view of Dowben in view of Losee et al. discloses all the limitations of claim 6.  
Dahal et al. in view of Dowben in view of Losee et al. appears not to explicitly disclose the epitaxially forming comprises providing pulses of a precursor gas within the at least one trench, the precursor gas comprising the radiation-responsive semiconductor material, wherein the pulses of the precursor gas facilitate growth and crystallization of the radiation-responsive semiconductor material layer along the first sidewall (left sidewall) and the second sidewall (right sidewall) of the at least one trench.
Quick et al., however, discloses providing pulses (pulses; paragraphs 10, 15, 18 and 19) of a precursor gas (precursors; paragraphs 10, 15, 18 and 19), the precursor gas (precursors) comprising elements of the desired layer (paragraphs 10, 15, 18 and 19), and the pulses precursor gas facilitate growth and crystallization of the desired layer, in order to form desired layer as an epitaxial layer (paragraphs 10, 15, 18 and 19).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Dahal et al. in view of Dowben in view of Losee et al. with the disclosure of Quick et al. to have provided pulses of a precursor gas, the precursor gas comprising elements of the desired layer, the pulses precursor gas facilitate growth and crystallization of the desired layer, in order to form the desired layer as an epitaxial layer.  Dahal et al. in view of Dowben in view of Losee et al. in view of Quick et al. would therefore disclose providing pulses of a precursor gas within the at least one trench, the precursor gas comprising the radiation-responsive semiconductor material, wherein the pulses of the precursor gas facilitate growth and crystallization of the radiation-responsive semiconductor material layer along the first sidewall (left sidewall) and the second sidewall (right sidewall) of the at least one trench.

Response to Arguments
Applicant's arguments filed 06 June 2022 have been fully considered but they are not persuasive. 
Applicant contends the applied prior art fails to teach or suggest at least the features of “the first contact structure being positioned over the at least one trench and spanning at least the width of the at least one trench.”
Examiner notes that Dahal et al. discloses the first contact structure (427) being positioned over the at least one trench (416) and spanning at least the width of the at least one trench (416) (Fig. 4F).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815